IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41055
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ELIAS DIEGO ALEJO-ELIZALDE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-01-CR-455
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Elias Diego Alejo-Elizalde appeals his guilty-plea

conviction for illegal reentry into the United States following

deportation, in violation of 8 U.S.C. § 1326.   He argues that his

indictment was defective under the Fifth and Sixth Amendments

because it did not allege general intent.

     Alejo-Elizalde concedes that his argument is foreclosed by

Fifth Circuit precedent, but he seeks to preserve the issue for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41055
                                -2-

Supreme Court review.   Alejo-Elizalde’s argument is foreclosed.

See United States v. Berrios-Centeno, 250 F.3d 294, 299-300 (5th

Cir.), cert. denied, 122 S. Ct. 288 (2001).   The judgment of the

district court is AFFIRMED.